Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action which was mailed on 09/07/2022 did not consider a preliminary amendment to the claims and thus is hereby withdrawn and replaced with the following non-final office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atkins (US 6,244,428).
Atkins shows an apparatus 20 for lifting a portion of a trough-shaped belt having a support arm 44 which receives a trough-shaped conveyor belt, the Figure 3 embodiment teaches having a manually adjustable arm for accommodating belts of different widths, a pair of lifts 30 coupled to the ends of the support arm 44 for raising or lowering the support arm 44, a shaft coupler 28 between the lifts 30 such that activation of one lift causes activation of the other lift, the shaft coupler 28 is manually adjustable and a base to which the lifts are coupled and the base in the Figures 3 and 4 embodiments are manually adjustable length wise so as to be able to rest on a portion of a conveyor system.
Re claim 2, shown are manually adjustable segments for adjusting a length of the apparatus.
Re claim 9, shown are displaceable sleeves in Figures 3 and 4.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/09/2022